         19-12821-mg        Doc 26     Filed 02/29/20 Entered 03/01/20 00:15:21            Imaged
                                      Certificate of Notice Pg 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: 5th Street Parking LLC                             CASE NO.: 19−12821−mg

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 11
42−1674830




                                         NOTICE OF DISMISSAL



An order of dismissal was entered by the Honorable Martin Glenn in this Chapter 11 case.

5th Street Parking LLC was dismissed from the case on February 27, 2020 WITH PREJUDICE TO REFILING FOR
A ONE−YEAR PERIOD.




Dated: February 27, 2020                                     Vito Genna
                                                             Clerk of the Court
               19-12821-mg            Doc 26      Filed 02/29/20 Entered 03/01/20 00:15:21                          Imaged
                                                 Certificate of Notice Pg 2 of 2
                                               United States Bankruptcy Court
                                               Southern District of New York
In re:                                                                                                     Case No. 19-12821-mg
5th Street Parking LLC                                                                                     Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0208-1                  User:                              Page 1 of 1                          Date Rcvd: Feb 27, 2020
                                      Form ID: 131                       Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 29, 2020.
db             +5th Street Parking LLC,    1461 First Avenue,    New York, NY 10075-2201
smg             N.Y. State Unemployment Insurance Fund,     P.O. Box 551,    Albany, NY 12201-0551
smg             New York City Dept. Of Finance,    345 Adams Street, 3rd Floor,
                 Attn: Legal Affairs - Devora Cohn,     Brooklyn, NY 11201-3719
smg            +United States Attorney’s Office,    Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,     86 Chambers Street, Third Floor,    New York, NY 10007-1825
7590220        +DAVID P. LESCH,   860 GRAND CONCOURSE, STE 2M,     BRONX, NY 10451-2815
7591764        +Kriss & Feuerstein LLP,    Attorneys for USC 1994 Madison LLC,
                 360 Lexington Avenue, Suite 1200,     New York, NY 10017-6555
7590222        +LEVY & NAU P.C.,    854 FULTON STREET,    BROOKLYN, NY 11238-1749
7590223        +MYLENE LIGGETT,   1461 1ST AVNENUE,     NEW YORK, NY 10075-2201
7590224        +NAUTILUS CAPITAL LLC,    50 BANK STREET,    NEW YORK, NY 10014-5200
7590226        +NYC DEPARTMENT OF FINANCE,    ATTN: LEGAL AFFAIRS,    345 ADAMS STREET, 3RD FLOOR,
                 BROOKLYN, NY 11201-3719
7590227         PLATZER, SWERGOLD, LEVINE,    GOLDBERG, KATZ & JASLOW LLP,     485 PARK AVENUE SOUTH,
                 NEW YORK, NY 10016
7590228        +USC 1994 MADISION LLC C/O,    KRISS & FEUERSTEIN LLP,     360 LEXINGTON AVENUE, SUITE 12,
                 NEW YORK, NY 10017-6555

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 27 2020 19:57:29
                 New York State Tax Commission,    Bankruptcy/Special Procedures Section,    P.O. Box 5300,
                 Albany, NY 12205-0300
7590221        +EDI: IRS.COM Feb 28 2020 01:03:00      INTERNAL REVENUE SERVICE,    PO BOX 7346,
                 PHILADELPHIA, PA 19101-7346
7590225        +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 27 2020 19:57:29       NEW YORK STATE DEPARTMENT,
                 OF TAXATION AND FINANCE,    W A HARRIMAN CAMPUS,   ALBANY, NY 12227-0001
7592692        +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Feb 27 2020 19:57:08
                 Office of the United States Trustee,    Attn: Benjamin J. Higgins,
                 U.S. Federal Office Building,    201 Varick St., Room 1006,   New York, New York 10014-7016
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Internal Revenue Service,   PO Box 7346,   Philadelphia, PA                    19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 27, 2020 at the address(es) listed below:
              Benjamin J. Higgins    on behalf of U.S. Trustee    United States Trustee
               benjamin.j.higgins@usdoj.gov
              Jerold C. Feuerstein    on behalf of Creditor    USC 1994 Madison LLC jfeuerstein@kandfllp.com,
               skossar@kandfllp.com;litigation@kandfllp.com;rcappiello@kandfllp.com
              Julio E. Portilla    on behalf of Debtor   5th Street Parking LLC jp@julioportillalaw.com,
               dskrip@julioportillalaw.com
              United States Trustee    USTPRegion02.NYECF@USDOJ.GOV
                                                                                              TOTAL: 4
